Case 1:20-cv-00395-JMS-KJM Document 24-1 Filed 11/22/20 Page 1 of 4           PageID #:
                                   1336



                        IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF HAWAI`I

 ZURU INC. and ZURU (SINGAPORE)                  Case No. CV 20-00395 JMS-KJM
 PTE LTD.,
                                                 DECLARATION OF
                  Plaintiffs,                    GLENN T. MELCHINGER
         vs.

 THE INDIVIDUALS,
 CORPORATIONS, LIMITED
 LIABILITY COMPANIES,
 PARTNERSHIPS, AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE A
 HERETO,

                  Defendants.


                     DECLARATION OF GLENN T. MELCHINGER
         I, Glenn T. Melchinger, hereby declare as follows:

         1.       I am an attorney with the law firm of Dentons US LLP, attorneys for

 Plaintiffs Zuru Inc. and Zuru (Singapore) PTE Ltd. (collectively "Plaintiffs") in

 this action.

         2.       I make this Declaration based on my personal knowledge and am

 competent to testify as to the matters set forth herein. This Declaration is made in

 support of Plaintiffs' Ex Parte Motion to Temporarily Seal Certain Information in

 Plaintiffs' Motion for Temporary Restraining Order and Other Relief ("Ex Parte

 Motion").




 15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24-1 Filed 11/22/20 Page 2 of 4               PageID #:
                                   1337



         3.       Pursuant to L.R. 5.2 and Federal Rules of Civil Procedure Rule 5.2,

 Plaintiff is filing documents in this case with certain redactions to help preserve the

 status quo, given the Defendant Internet Stores access to Chinese websites that

 scrape court websites, such as sellerdefense.cn.

         4.       Sellerdefense.cn is not accessible to me because China (".cn"

 domains) are blocked on my firm's network and is, I believe, not likely a secure

 site (e.g., it may cause monitoring software, or malicious tools to download). I did

 obtain certain screen shots translated to English from our consultant Ms. Arnaiz at

 my request which I understand were accessed from China, two of which are

 included below (highlights added). Notably, the site calls out specific law firm

 actions, changes in techniques, identifies specific products, and warns stores about

 having funds frozen (e.g., "if you can withdraw cash, please act quickly") when

 orders are applied. The existence of such sites and chatrooms (see ECF 20 at nn. 2

 & 3) and the URL "sellerdefense" itself strongly suggest counterfeit manufacturers

 actively engage in evasive maneuvers to avoid the effect of U.S. enforcement

 actions. My understanding of the "lists" mentioned in the screenshots below are

 that they are defendant online store listings similar to the Schedule A that Plaintiffs

 seek to seal in this Ex Parte Motion.




                                              2
 15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24-1 Filed 11/22/20 Page 3 of 4   PageID #:
                                   1338




                                      3
 15805700\000001\108419921\V-5
Case 1:20-cv-00395-JMS-KJM Document 24-1 Filed 11/22/20 Page 4 of 4                PageID #:
                                   1339



         5.       Contemporaneously filed herein, and submitted by email for the Court's

 in camera review, and concurrently lodged with the Court along with this Ex Parte

 Motion, are (1) Plaintiffs' Ex Parte Motion for Entry of Temporary Restraining

 Order, Temporary Transfer of Defendant Domains, Temporary Asset Restraint,

 Expedited Discovery, and Electronic Service of Process/Publication, (2) Schedule A

 to the Complaint, and (3) Exhibit 1 to the Declaration of Jessica Arnaiz, which

 contain information identifying the Defendant counterfeiters/trademark infringers.

         6.       The caption for this case has also been framed so as not to list any of

 the Defendants Internet Stores, but to include them in Schedule A to be sealed.

         7.       Plaintiffs also note that the Defendant Internet Stores are not actual

 entity or party names, but rather are monikers used for the Defendants' online

 presence on various internet marketplaces such as Ebay, Amazon, Wish, etc.

         I declare under penalty of perjury that the foregoing is true and correct.

                  Executed in Honolulu, Hawai`i, on November 22, 2020.



                                              /s/ Glenn T. Melchinger
                                            GLENN T. MELCHINGER




                                               4
 15805700\000001\108419921\V-5
